Citation Nr: 1043596	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-38 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1951 to 
December 1952.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April and July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 2010, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.

This decision addresses only whether the evidence submitted is 
new and material. Because the claim is reopened, and all 
development is not yet complete, the remainder of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA will 
notify the Veteran of any further action that is required on his 
part.


FINDINGS OF FACT

1.  A November 2004 RO rating decision denied entitlement to 
service connection for bilateral hearing loss on the basis that 
the evidence of record did not show a chronic hearing loss 
disorder that was incurred during active military service.  The 
Veteran did not perfect an appeal and the decision became final.

2.  An October 2005 rating decision declined to reopen the issue 
of entitlement to service connection for bilateral hearing loss 
on the basis that the evidence did not show a chronic hearing 
loss disorder that was incurred during active military service.  
The Veteran did not perfect an appeal and the decision became 
final.

3.  The evidence associated with the claims file since the 
October 2005 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that declined to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the October 2005 RO decision is 
new and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens the claim of 
entitlement to service connection for bilateral hearing loss and 
then remands the appeal, an exhaustive analysis of VA's attempt 
to comply with these statutes is not in order.

II. New and Material Evidence

A November 2004 rating decision denied entitlement to service 
connection for bilateral hearing loss finding that there was no 
evidence that the Veteran had a post-service chronic residual 
hearing loss disability due to service.  The Veteran did not 
appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

An October 2005 rating decision declined to reopen the issue of 
entitlement to service connection for bilateral hearing loss 
finding that there was no evidence that the Veteran had a post 
service chronic residual hearing loss disability due to service.  
The Veteran did not appeal.  Hence, that decision is final.  38 
U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran 's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Id. at 1363.  See also 
Shade v. Shinseki, ___Vet. App.___, 2010 WL 4300776, Vet. App., 
November 02, 2010 (NO. 08-3548) (interpreting the language of 
38 C.F.R. § 3.156(a) as creating a low threshold for reopening a 
previously denied claim).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in 
April 2008.  The evidence added to the record since the October 
2005 rating decision includes VA medical records and statements, 
dated from January to July 2008; service treatment records; and 
oral and written statements from the Veteran in support of his 
claim.  Amongst these is a January 2008 signed statement from 
D.G., president of a hearing aid instrument company, to the 
effect that it was at least as likely as not that the Veteran's 
hearing loss and tinnitus resulted from exposure to acoustic 
trauma in service.  The VA medical records dated in June 2008 
reflect a finding of bilateral mild to profound sensorineural 
hearing loss.  The Veteran's claim was readjudicated in June 
2008.  See generally 38 C.F.R. § 3.156(b) (2010).

During his September 2010 Board hearing, the Veteran testified to 
the nature and extent of his exposure to acoustic trauma during 
military service.  He said that he was assigned to the 213th 
Field Artillery Battalion in Korea for approximately nine months 
(see hearing transcript at pages 5 and 18-19).  His 
representative noted that, while the Veteran's DD Form 214 
indicates that his main occupation in service was as a stock 
clerk, the assigned specialty code (1821) was for an armor 
position (Id. at 6). ).  

Further, the Veteran said he was primarily responsible for 
bringing supplies to the firing battery of the 213th Field 
Artillery Battery (Id. at 7-8).  Initially, he served on outside 
perimeter service at the firing base that placed him in very 
close proximity to 155 millimeter weapons firing, constant mortar 
attacks, and heavy machinery (truck) noise (Id. at 8-10, 19).  He 
said 100-pound projectiles were fired from those weapons that he 
believed caused his hearing disability (Id. at 9).  The Veteran 
said that May 1, 1952 was a holiday when he was exposed to 
constant incoming artillery shells for more than four hours and 
that, on July 4, 1952, he was exposed to 48 hours of artillery 
fire in pursuit of Hill 1056 (Id. at 9-10).  The Veteran denied 
post service noise exposure and said he taught secondary school 
for more than 40 years (Id. at 19).

Also added to the record by the Veteran was Internet research 
regarding the 213th Field Artillery's exposure to hostile file 
from October 1951 to October 1952, and an explanation of military 
occupation codes.

This evidence is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability due to service, the January 2008 private opinion and 
June 2008 VA audiology assessment, along with statements from 
Veteran regarding his exposure to acoustic trauma in service, 
relate to an unestablished fact necessary to substantiate the 
claim.  Thus, new and material evidence has been submitted.  The 
issue of entitlement to service connection for bilateral hearing 
loss is reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claim for 
service connection for bilateral hearing loss, and will issue a 
final decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.


REMAND

The Veteran seeks service connection for bilateral hearing loss 
that, he contends, is due to his exposure to acoustic trauma in 
service.  During his 2010 Board hearing, the Veteran testified 
about his exposure to acoustic trauma from heavy machinery noise 
and artillery firing, and mortar and rocket fire, as detailed 
above.  On a report of medical history completed in December 1952 
when he was examined for separation, the Veteran checked yes to 
having ear, nose, or throat trouble.  He denied any post service 
noise exposure and submitted private and VA medical records that 
include diagnoses of bilateral hearing loss.

The Board must assess the competence of the Veteran to report the 
onset of the Veteran's hearing loss symptoms during service and 
of the Veteran having hearing loss problems since that time, as 
well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In Barr and Washington, the United States Court 
of Appeals for Veterans Claims (Court) noted that a veteran is 
competent to testify to factual matters of which he had first-
hand knowledge and, citing its earlier decision in Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) 
(2010).

As the Veteran provided credible testimony regarding his exposure 
to acoustic trauma in service and hearing loss after service, and 
he is competent to testify as to both the incurrence and 
continuity of symptomatology associated with the injury, the 
Board notes that the Veteran is competent to report that he began 
having hearing loss problems during service.  Layno; 38 C.F.R. § 
3.159(a)(2).  In fact, the Federal Circuit has specifically held 
that this type of symptom is capable of lay observation.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving 
a claim of service connection for paranoid schizophrenia where 
lay persons submitted statements attesting to observing a change 
in the veteran's behavior during and since service); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In support of his claim, the Veteran submitted a signed statement 
from D.G., president of the NBC-HIS (National Board for 
Certification of Hearing Instruments), to the effect that the 
Veteran's hearing loss was consistent with acoustical trauma.  In 
D.G.'s opinion, it was at least as likely as not that the 
disorder was the result of unprotected noise exposure due to 
gunfire in the field artillery in Korea.   

Thus, the Board believes that a VA medical opinion is warranted 
to determine the etiology of any bilateral hearing loss found to 
be present - in the interest of due process and fairness.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for VA 
audiology and ear examinations to determine 
the etiology of any diagnosed bilateral 
hearing loss found to be present.  A complete 
history of the claimed disorder should be 
obtained from the Veteran, including any 
post-service noise exposure.  All indicated 
tests and studies should be conducted and all 
clinical findings reported in detail.  The 
claims folder must be made available to the 
examining physician and audiologist for 
review.

The physician and audiologist should be 
advised that the Board has found as credible 
the Veteran's report of exposure to acoustic 
trauma during active military service.

The physician and audiologist should diagnose 
any clinically evident bilateral hearing 
loss, and opine whether it is at least as 
likely as not, i.e., is there at least a 
50/50 probability, that the hearing loss is 
related to the appellant's active duty 
service.

NOTE: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it. 

Any opinion offered MUST be accompanied by a 
fully explanatory written rationale.

2.  The AMC should review the medical 
opinion(s) obtained to ensure that the 
Board's remand directed have been 
accomplished.  Return the case to the 
examiner(s) if all questions posed by the 
Board were not answered.

3.  Then adjudicate the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss on a de novo basis.  
If any claim remains denied, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


